I   ~i                                        I .......               ill I                                                  ¯
                                                                                    I   i     ill I I   IIIIlali




         Order entered January 7, 2013
                                                                                                                   00002.2




                                                                In The


                                     .’lfil t i tria o!                             at aIIa
                                                          No. 05-12-01359-CV

                                         CITY OF MCKINNEY, Appellant

                                                                 VO




                                HANK’S RESTAURANT GROUP, L.P., Appellee

                                On Appeal from the 366th Judicial District Court
                                             Coffin County, Texas
                                    Trial Court Cause No. 366-03124-2012

                                                              ORDER

                The Court h~ before it appellant’s December 27, 2012 unopposed motion for extension

         of time to file reply brief. The Court GRANTS the motion and ORDERS appellant to file ~ts

         reply brief within four days of the date of this order.


                                                                              Is/   MOLLY FRANCIS
                                                                                    JUSTICE